Status of Claims
This action is responsive to application filed on 03/09/2022. Claims 21-40 are pending examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 21-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (Wedig; Publication No US 20150170503 A1).
As per claim 21, Wedig discloses a system that alerts building occupants in the event of a hazardous condition ([0047,0141]), the system comprising:
 a building monitoring system comprising (evacuation system 100 in [0037])):
 a plurality of sensory nodes (sensory nodes 705 in [0115]); 
a portable user device ([0118] user device 710) comprising: a user interface ([0133,0148] user interface); a processor; and a memory (processor and a memory are inherent since the user device 710 is smartphone , see [0115]); the memory comprising a floor plan of a building ([0148] floor plan of the building); the memory further comprising instructions that when executed by the processor, cause the processor to:
 receive an indication of an evacuation condition from the building monitoring system ([0160] receive an indication evacuation condition); 
receive an evacuation condition location (see [0140,0150]);
 receive sensory node data(see [0140,0150]);
 determine a first location of the portable user device (using GPS [0128,0164]); 
determine an evacuation route using the floor plan, the evacuation condition location ([0140150]), the first location and sensory node data ([0128,0149,0152,0164]); and
 communicate the evacuation route using the user interface ([0117-0118]).  

As per claim 22, Wedig discloses 2 wherein the building monitoring system further comprises a system server and wherein an occurrence of an evacuation condition is determined by the system server ([0116]).  
As per claim 23, Wedig discloses The system of claim 21, wherein the portable user device receives sensory node data directly from the plurality of sensory nodes and an occurrence of the evacuation condition is determined by the processor using the received sensory node data(see [0140,0150]).  
As per claim 24, Wedig discloses The system of claim 21, wherein the portable user device communicates instructions to an emergency responder ([0116]).  
As per claim 25, Wedig discloses The system of claim 21, wherein the floor plan of the building comprises at least one location at which rescue equipment is located ([0124]).  
As per claim 26, Wedig discloses The system of claim 25, wherein the portable device communicates the location at which the rescue equipment is located and provides instructions that enable navigation from the first location to the location at which the rescue equipment is located ([0124]).  
  
As per claim 27, Wedig discloses The system of claim 26, wherein the portable device provides instructions that enable navigation from the location at which the rescue equipment is located to the first location([0124]).  
  
As per claim 28, Wedig discloses The system of claim 27, wherein the instructions provided take into account sensory node data received prior to the provided instructions([0124, 0140,0150]).  .  
As per claim 29, Wedig discloses The system of claim 21, wherein the memory further comprises instructions that cause the processor to contact an emergency response center and communicate the evacuation condition to the emergency response center (Fig.7&[0116-0117]).  
As per claim 30, Wedig discloses The system of claim 29, wherein the instructions cause the processor to communicate the first location to the emergency response center (Fig.7&[0116-0117]).    
As per claim 31, Wedig discloses the system of claim 21, wherein the instructions cause the processor to receive instructions from the emergency response center and communicate those instructions using the user interface ([0122-0123]).  
As per claim 32, Wedig discloses the system of claim 26, wherein the received instructions further comprise instructions for operation of the rescue equipment ([0124]).  
As per claim 33,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 21 as stated above.

As per claim 34, Wedig discloses The system of claim 33, wherein the memory further comprises instructions that cause the processor to ignore an evacuation condition when the evacuation condition location exceeds a predetermined distance from the first location ([0141]).  
As per claim 35,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 21 as stated above.
As per claim 36, Wedig discloses the method of claim 35, wherein an existence of an evacuation condition is determined by the building monitoring system ([0047,0141]).  
As per claim 37, Wedig discloses The method of claim 35, wherein the portable user device receives sensory node data directly from the plurality of sensory nodes and the existence of the evacuation condition is determined by the portable user device using the received sensory data([0160]).  
As per claim 38, Wedig discloses The method of claim 35, further comprising the step of communicating instructions to an emergency responder([0119,0146]).  
As per claim 39, Wedig discloses The method of claim 35, wherein the floor plan comprises at least one location at which rescue equipment is located ([0124]).   
As per claim 40, Wedig discloses The method of claim 39, further comprising: displaying by the portable user device, the location at which the rescue equipment is located; displaying instructions that enable navigation from the first location to the location at which the rescue equipment is located; and displaying instructions that enable navigation from the location at which the rescue equipment is located back to the first location; and Page 5 of 7Application No: 17/588,979 Docket No: ONE0013G displaying instructions for operation of the rescue equipment ([0124,0152,0162]).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Munear Akki whose telephone number is (571) 272-3428.  The examiner can normally be reached on 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MUNEAR T AKKI/Primary Examiner, Art Unit 2687